Citation Nr: 1521464	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-36 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Board hearing was held in November 2014.  A transcript is of record.  

The record reflects that the Veteran is unemployed and, in August 2010, his mental health provider opined that he was unable to function in structured environments involving interaction with others and would not do well in a work or school setting.  When evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board therefore has jurisdiction over the issue of entitlement to TDIU as part and parcel of the claim for a rating in excess of 50 percent for PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain outstanding pertinent evidence, to afford the Veteran a new VA examination to evaluate his PTSD, and to accomplish additional development with regard to the claim for TDIU.  

The Veteran most recently underwent VA examination to evaluate his PTSD in February 2009.  Evidence of record, including an August 2010 evaluation by a private mental health provider and the November 2014 hearing transcript, suggests a worsening of his PTSD since that examination.  Accordingly, the Veteran should be afforded a new VA examination.  

The record indicates that there are outstanding treatment records from VA and private facilities/providers which are potentially pertinent to the appeal.  On remand, outstanding pertinent records from the following facilities/providers should be obtained:  the Daytona Beach VA outpatient clinic (OPC), the Viera VA OPC, the Daytona Beach Vet Center, the Jacksonville Vet Center, and Dr. J.B.  

In addition, the claims file indicates that the Veteran filed a claim for VA vocational rehabilitation; however, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AOJ should obtain the Veteran's VA vocational rehabilitation folder.  

The claims file also reflects that the Veteran suffered a back injury while working in 1988 and was retired on disability that year.  Records pertaining to the Veteran's disability retirement have not been associated with the claims file.  As these records may be pertinent to the claim for TDIU, the AOJ should undertake necessary action to obtain these records.  

The record also suggests that the Veteran filed a workers' compensation claim with regard to his low back.  As workers' compensation records may also be pertinent to the claim for TDIU, the AOJ should undertake necessary action to obtain a copy of the determination associated with the Veteran's claim for workers' compensation, as well as copies of all medical records underlying that determination.  

Additionally, the Board finds that a Social and Industrial Survey would be helpful in determining how the Veteran's service-connected disabilities affect his employability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the following records:  

(1) records from the Daytona Beach VA OPC, to include records dated prior to January 2000, records dated since September 2013, and any outstanding records dated between January 2000 and September 2013 (to include any records dated in January 2008, September 2009, May 2012, and/or March 2013, as referenced in June 2013 VA examination reports);

(2) any records regarding treatment for any of the Veteran's service-connected disabilities from the Viera VA OPC;

(3) records from the Daytona Beach Vet Center, dated since August 2014;

(4) records from the Jacksonville Vet Center, to include records dated around July 2008, and;

(5) records from Dr. J.B., dated between July 2008 and August 2010.  

Two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1192 (2012); 38 U.S.C.A. § 5103A(b)(2)(B) (West 2014).

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3. Associate with the claims file the Veteran's VA vocational rehabilitation folder.  If such folder is unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4. With any needed assistance from the Veteran, obtain and associate with the claims file all records relating to his 1988 disability retirement following a February 1988 injury.  If such records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5. With any needed assistance from the Veteran, obtain and associate with the claims file all records relating to the Veteran's workers' compensation claim following a February 1988 injury.  If such records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

6.  After the above development is completed, schedule the Veteran for a VA examination to evaluate the current nature and severity of his PTSD.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination, perform any necessary testing, and specifically comment as to the impact of the Veteran's PTSD on his employability.  

All examination findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the examiner cannot provide the requested opinion regarding the impact of the Veteran's PTSD on his employability without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  After the above development is completed, schedule the Veteran for a Social and Industrial Survey with respect to all of his service-connected disabilities.  The claims file must be made available to, and reviewed by, the social worker.  

A complete employment history of the Veteran should be obtained, inclusive of the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made.  

The social worker is requested to answer whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities alone, and without consideration of his age or nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The social worker is advised that, if the answer to this question is in the negative, he or she must discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.  

A report of the opinion should be prepared and associated with the claims file.  A comprehensive rationale must be provided for all opinions rendered.

If the social worker cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




